         Case 1:19-md-02915-AJT-JFA Document 224 Filed 12/05/19 Page 1 of 1 PageID# 1358


                                          IN THE UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIYIL RULE 83.1 p)AND LOCAL
                                                          CRIMINAL RULE 57.4
                     In Case Number l9-md-02915                  Case Name In re: Capital One Consumer Data Breach
                     Party Represented by Applicant: Plaintiffs Dustin Curtis, Ursula N. Rliey, Howard Chen,and Jarc

  To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                        PERSONAL STATEMENT


  FULL NAME(no initials, please) Thomas E. Loeser
  Bar Identification Number 38701                   State WA
  Firm Name Haqens Berman Sobol Shapiro LLP
  Firm Phone # f206)623-7292                     Direct Dial # f2061268-9337                        FAX # (906)693.nQ«td
  E-Mail Address tnml@hbssiaw.cnm
  Office Mailing Address 1301 Second Avenue.Suite 2000. Seattle. Washington.98101

^^Sme(s)offederal court(s) in which I have been admitted See attached
  I certify that the mles of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
  privilege to members of the bar ofthe Eastem District ofVirginia.

  I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
  member ofthe bar.


  I hereby certify that, within ninety(90)days before the submission ofthis application,I have read the Local Rules ofthis Court
  and that my knowledge ofthe Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
  Evidence is current.


  I am am not ^ a full-time employee ofthe United States ofAmerica,and ifso,r^^^^^pti^from the admission fee.
                                                                                          (Applicant's Signature)

  I, the imdersigned, do certify that I am a member ofthe bar ofthis Court, not related to the applicant; that I know the applicant
  personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; that I have
  examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
  petition the court to admit the applicant pro hac vice.


                                                     (Signature)                                                    (Date)

                                                                (Typed or Printed Name)                             (VA Bar Number)
  Court Use Only:

  Clerk's Fee Paid             or Exemption Granted

  The motion for admission is GRANTED                    or DENIED


                                        ./s/.
                         John F. Anderson
                         iiniiPfi Fiiatfis ivlaQlstrate Judge
                           (Judge's Signature)                                                    (Date)


           Ab ATTAnlmvMT ^
